Citation Nr: 0938466	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the hands.  


REPRESENTATION

Appellant represented by:	Pennsylvania, Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
RO.  

In November 2008, the Veteran testified at a hearing before 
the undersigned Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The currently demonstrated residuals of frostbite to the 
hands are shown as likely as not to be related exposure to 
cold weather during his active service.  


CONCLUSION OF LAW

Be extending the benefit of the doubt to the Veteran, his 
disability manifested by residuals of frostbite to the hands 
is due to disease or injury that was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then evidence of a continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During the November 2008 Board hearing, the Veteran testified 
that he was exposed to severe cold while serving in Korea in 
January or February 1953. Specifically, the Veteran indicated 
that, as part of his duties, he stood guard on the perimeter 
of his base.  He indicated that one night he was on guard on 
the ridge in a fox hole at night, that he had lost his 
gloves, and that he his hands went numb during the night.  

The Veteran testified that he got some treatment for his 
hands the next day, that his hands were massaged in water and 
that the feeling started to come back into his hands.  

The Veteran underwent a VA examination in June 2009.  For 
both hands, the examiner diagnosed cold sensitization, 
Raynaud's phenomenon, paresthesias, numbness, sleep 
disturbance, cold sensation, tingling, 
scaphotrapeziotrapezoid joint degenerative changes with 
cramping, first interphalangeal joint degenerative changes, 
and fingernail atrophy.  

The examiner noted that all these diagnoses were residuals of 
frostbite injury.  He reviewed the Veteran's claims file 
including the Board's December 2008 remand.  He opined that 
the Veteran's condition of residuals of cold injury to the 
right and left hands at least as likely as not had their 
onset in service.  The examiner's rationale is that the 
Veteran's residual signs and symptoms started immediately 
following the cold injury to the hands with recurrent and 
persistent signs and symptoms over subsequent years that were 
of a similar nature to the initial signs and symptoms.  

Although the VA examiner's opinion is based on the history 
given by the Veteran, the Board gives it weight because the 
Veteran's testimony is credible.  In addition, the examiner's 
diagnosis of the current symptoms as residuals of cold injury 
was based on a thorough examination.  There is no indication 
that the Veteran was exposed to extreme temperatures at any 
point in his life other than the time he served in Korea.  
Thus, in resolving a reasonable doubt in the Veteran's favor, 
the claim of service connection is granted.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  

Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for residuals of frostbite to the hands is 
granted. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


